      Case 4:19-cv-00532-O Document 32 Filed 06/01/20                 Page 1 of 1 PageID 548



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

 VITA NUOVA, INC.,                                  §
                                                    §
      Plaintiff,                                    §
                                                    §
 v.                                                 §   Civil Action No. 4:19-cv-00532-O
                                                    §
 ALEX M. AZAR II, in his official                   §
 capacity as Secretary of Health and                §
 Human Services et al.,                             §
                                                    §
      Defendants.                                   §


                                               ORDER

         Before the Court is Plaintiff Vita Nuova Inc. and Defendants Alex M. Azar II and the

United States of America’s (hereinafter the “Parties”) Joint Status Report and Proposed Briefing

Schedule (“Proposed Briefing Schedule”) (ECF No. 31), filed May 28, 2020. After considering

the Proposed Briefing Schedule and noting that the Parties agree, it is hereby ORDERED that:

      1. Plaintiff will file any motion to amend the complaint no later than Tuesday, June 30, 2020.

      2. Plaintiff will submit its motions for class certification and summary judgment no later than
         Tuesday, June 30, 2020.

      3. Defendants will file their brief opposing class certification no later than Thursday, July 30,
         2020.

      4. Plaintiff will file its reply brief in support of class certification no later than Thursday,
         August 13, 2020.

      5. Defendants’ deadline for respond to Plaintiff’s motion for summary judgment is stayed
         until after the Court rules on the motion for class certification and subsequently adopts a
         schedule for briefing the motion for summary judgment.

      6. After the Court rules on Plaintiff’s motion for class certification, the parties will meet and
         confer regarding whether any discovery is necessary and to propose a briefing schedule on
         the motion for summary judgment.

         SO ORDERED on this 1st day of June, 2020.

                                                  -1-      _____________________________________
                                                           Reed O’Connor
                                                           UNITED STATES DISTRICT JUDGE
